Citation Nr: 0908887	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to 
September 1980 and again from March 1981 to March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In September 2004 correspondence the Veteran noted that his 
right knee disability has been ongoing since he was 
discharged from military service in March 1994 and appears to 
be arguing that there was clear and unmistakable error in a 
January 1995 rating decision that denied his initial claim 
for service connection for a knee disorder.  This matter is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is currently in effect for the following:  
post-traumatic arthritis of the right knee status post 
arthroscopic partial lateral meniscectoimies, evaluated as 30 
percent disabling; instability of the right knee associated 
with post-traumatic arthritis of the right knee status post 
arthroscopic partial lateral meniscectoimies, evaluated as 10 
percent disabling; hypertension, evaluated as 10 percent 
disabling; fracture of the left wrist, evaluated as non-
compensably disabling; anal fissure, evaluated as non-
compensably disabling; laceration of nasal passage, evaluated 
as non-compensably disabling; and frostbite of the left lobe, 
evaluated as non-compensably disabling.  A combined 
disability evaluation of 40 percent is in effect.  Thus, the 
Board notes that the Veteran does not meet the threshold 
criteria for entitlement to TDIU under 38 C.F.R. § 4.16.  

However, a review of the claims file reveals that the Veteran 
last worked as a civilian range officer for the United States 
Army in December 2004 at which time he was awarded disability 
retirement.  The Veteran has also submitted several 
statements from his private physicians dated from March 2004 
through November 2008 stating the limitations from his right 
knee disorder and also indicating that the Veteran is unable 
to work in the position of a range officer due to his 
service-connected right knee disorder.  An August 2004 
statement from Dr. R.S. indicates that the Veteran can 
perform only sedentary work.  No VA examiner has commented on 
the Veteran's ability to work given his service-connected 
disabilities.      

The record does not contain a medical opinion as to whether 
the veteran is unable to secure and maintain gainful 
employment (physical or sedentary) in light of his service-
connected disabilities.  The Board may not reject a claim for 
a TDIU without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  Friscia 
v. Brown, 7 Vet. App. 294 (1994).  On remand the Veteran 
should be afforded an appropriate VA examination to resolve 
this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to 
determine the impact of his service-
connected disabilities (post-
traumatic arthritis of the right knee 
status post arthroscopic partial 
lateral meniscectoimies; instability 
of the right knee associated with 
post-traumatic arthritis of the right 
knee status post arthroscopic partial 
lateral meniscectoimies; 
hypertension; fracture of the left 
wrist; anal fissure; laceration of 
nasal passage; and frostbite of the 
left lobe) on his employability.  The 
claims folder must be made available 
to the examiner for review.  

All pertinent symptomatology and 
findings must be reported in detail.  
Based on the examination and review 
of the record, the examiner must 
provide an opinion as to whether the 
Veteran's service-connected 
disabilities, without regard to any 
non service-connected disabilities or 
his age, render him unable to secure 
and follow a substantially gainful 
occupation.  

2.  After the development requested 
above has been completed to the 
extent possible, readjudicate the 
appellant's claims.  If any benefit 
sought continues to be denied, issue 
a supplemental statement of the case 
(SSOC).  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




